 1                                                                      February 11, 2019
 2
 3                                                                            CSI



 4
 5
                                                                             JS-6
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     FERNANDA ALEJANDRA                ) NO. CV 17-8533-KS
11                                     )
     VILLARREAL,
12                Plaintiff,           )
                                       ) JUDGMENT
13         v.
                                       )
14                                     )
     NANCY A. BERRYHILL, Acting        )
15   Commissioner of Social Security,  )
16                     Defendant.      )
     _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: February 11, 2019
24                                                   __________________________________
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
